139 U.S. 222 (1891)
BRITISH QUEEN MINING COMPANY
v.
BAKER SILVER MINING COMPANY.
No. 169.
Supreme Court of United States.
Argued March 13, 1891.
Decided March 16, 1891.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF COLORADO.
Mr. James B. Reilly for plaintiff in error.
Mr. A.H. Wintersteen and Mr. Wayne McVeagh filed a brief for defendant in error. Mr. E.T. Wells, Mr. R.T. McNeal and Mr. John G. Taylor also filed a brief for same.
MR. CHIEF JUSTICE FULLER delivered the opinion of the court.
This case was tried by the Circuit Court, without a jury, and under §§ 649 and 700, Rev. Stat., the finding must be "either general or special." It cannot be both. Here there was a general finding.
The record contains a bill of exceptions, but no exceptions to the rulings of the court in the progress of the trial of the cause were thereby duly presented, and although after reciting the evidence it is therein stated that "the court thereafter and during the said term made the following findings of fact and judgment thereon," which is followed by an opinion of the court assigning reasons for its conclusions, this cannot be treated as a special finding enabling us to determine whether the facts found support the judgment, nor can the general finding be disregarded. Dickinson v. Planters' Bank, 16 Wall. 250; Ins. Co. v. Folsom, 18 Wall. 237; Norris v. Jackson, 9 *223 Wall. 125; Flanders v. Tweed, 9 Wall. 425; Ins. Co. v. Tweed, 7 Wall. 44; Miller v. Life Ins. Co., 12 Wall. 285; Ins. Co. v. Sea, 21 Wall. 158; Martinton v. Fairbanks, 112 U.S. 670; Raimond v. Terrebonne Parish, 132 U.S. 192; Glenn v. Fant, 134 U.S. 398; Lloyd v. McWilliams, 137 U.S. 576.
The record raises no questions open to revision by us and the judgment is
Affirmed.